Title: From George Washington to Colonel Stephen Moylan, 28 June 1779
From: Washington, George
To: Moylan, Stephen


        
          Sir
          [New Windsor, 28 June 1779]
        
        When you have crossed the North River with your regiment you will proceed to the neighbourhood of Bedford where Col. Sheldons horse and a few Light Infantry are stationed—these you will take under your command.
        The purposes of this command are to protect the Country and inhabitants give countenance to the Militia, & as far as it lies in your power gain intelligence of the enemy’s force, movements & designs, of which you will give me the most punctual information.
        I leave it to your own judgment from an examination of the Country & according to circumstances to take a position that will best answer these purposes consistent with the security & accommodation of your troops.
        Col. Armand’s corps I intend to order down who will also be under your command. Given at Hd Qrs June 28th 1779.
        
          Go: Washington
        
      